         Case 1:17-cr-00680-CM Document 180 Filed 03/26/19 Page 1 of 1

                           Gottlieb & Janey LLP

Gottlieb                   Tr initr Building
                           11 l Broadwar, Suite 701

 &Janey                    New York, NY 10006
                           Tel: (212) 566-7766 · Fax: (212) 37-1--1506
                           www.gorclicbjaney.com
                           New York · London· Rome




                                                                         March 26, 2019

Via ECF
The Honorable Chief Judge Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               RE:     United States v. Craig Carton and Michael Wright, 17 Cr. 680 (CM)

Dear Judge McMahon:

        I write to apologize for not being able to be present at Craig Carton's sentencing on April 5,
2019. I recently learned that I am required to appear on that date in the Superior Court of the State
of California, County of Orange, in the case captioned People of the State of California v. Adam
Kanas, Case No. 16WF1821, on my motion to be admitted pro hac vice to represent my client who
is charged with murder. I initially intended to ask that Your Honor reschedule the sentencing
date, but Mr. Carton has requested that the sentencing proceed on April 5th . My partner Derrelle
Janey will speak on Mr. Carton's behalf.

       Thank you for your courtesies.

                                                                         Respectfully submitted,




Cc:    Elisha Kobre, Esq.
       Brendan Quigley, Esq.
